Exhibit 10.2

 

AMENDMENT NO. 1 AND AGREEMENT

 

This AMENDMENT NO. 1 AND AGREEMENT (“Amendment”) entered into and made effective
as of December 30, 2009 (“Effective Date”), is among Cano Petroleum, Inc., a
Delaware corporation (“Borrower”), the Guarantors (as defined below), the
Lenders (as defined below), and UnionBanCal Equities, Inc., as administrative
agent for such Lenders (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.                                    The Borrower is party to that certain
Subordinated Credit Agreement dated as of December 17, 2008 (as amended,
restated and otherwise modified from time to time, the “Credit Agreement”) among
the Borrower, the lenders party thereto from time to time (the “Lenders”), the
Administrative Agent.

 

B.                                    The Lenders, subject to the terms and
conditions set forth herein, wish to amend the Credit Agreement as provided
herein.

 

THEREFORE, the Borrower, the Guarantors, the Lenders and the Administrative
Agent hereby agree as follows:

 

Section 1.                                          Defined Terms; Other
Definitional Provisions.  As used in this Amendment, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein.  Each term defined in the Credit Agreement and used
herein without definition shall have the meaning assigned to such term in the
Credit Agreement, unless expressly provided to the contrary.  The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular provision of this Amendment.  Paragraph headings have been inserted
in this Amendment as a matter of convenience for reference only and it is agreed
that such paragraph headings are not a part of this Amendment and shall not be
used in the interpretation of any provision of this Amendment.

 

Section 2.                                          Amendments to Credit
Agreement.

 

(a)                                 Section 6.18 (Leverage Ratio) of the Credit
Agreement is hereby amended by adding a new sentence to the end thereof as
follows:

 

Notwithstanding the foregoing, this Section 6.18 shall not apply for the fiscal
quarter ending December 31, 2009.

 

(b)                                 Section 6.19 (Interest Coverage Ratio) of
the Credit Agreement is hereby amended by adding a new sentence to the end
thereof as follows:

 

Notwithstanding the foregoing, this Section 6.19 shall not apply for the fiscal
quarter ending December 31, 2009.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Agreement.  The Borrower
hereby agrees to pay on or before January 5, 2010, (a) an amendment fee in the
amount of $22,500 to the Administrative Agent for the pro rata account of the
Lenders and (b) all costs and expenses that have been invoiced prior to such
date and are payable pursuant to Section 9.04 of the Credit Agreement.

 

Section 4.                                          Representations and
Warranties.  The Borrower and each Guarantor represents and warrants that: (a)
the representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on as and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) no Default has occurred and is continuing; (c) the
execution, delivery and performance of this Amendment are within the corporate,
limited liability company, or partnership power and authority of such Person and
have been duly authorized by appropriate corporate, limited liability company,
or partnership actions and proceedings; (d) this Amendment constitutes the
legal, valid, and binding obligation of such Person enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity; (e) there are no governmental or
other third party consents, licenses and approvals required in connection with
the execution, delivery, performance, validity and enforceability of this
Amendment; (f) the Liens under the Security Instruments are valid and subsisting
and secure the Borrower’s and such Person’s obligations under the Loan
Documents; and (g) as to each Guarantor, it has no defenses to the enforcement
of the Guaranty.

 

Section 5.                                          Conditions to
Effectiveness.  This Amendment and the amendments to the Credit Agreement
provided herein shall become effective on and as of the Effective Date and
enforceable against the parties hereto upon the occurrence (whether before or
after the Effective Date) of the following conditions precedent: (a) the
Administrative Agent shall have received multiple original counterparts, as
requested by the Administrative Agent, of this Amendment duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors, the Administrative Agent, and the Lenders, (b) no Default shall have
occurred and be continuing as of the Effective Date, (c) the representations and
warranties in this Amendment shall be true and correct in all material respects,
and (d) the Borrower shall have paid all costs and expenses that have been
invoiced prior to the Effective Date and are payable pursuant to Section 9.04 of
the Credit Agreement.

 

Section 6.                                          Acknowledgments and
Agreements.

 

(a)                                         The Borrower acknowledges that on
the date hereof all Obligations are payable without defense, offset,
counterclaim or recoupment.

 

(b)                                         The Administrative Agent and the
Lenders hereby expressly reserve all of their rights, remedies, and claims under
the Loan Documents.  Nothing in this Amendment shall constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, (ii) any of the agreements, terms or conditions contained in any of
the Loan Documents, (iii) any rights or remedies of the Administrative Agent or
any Lender with respect

 

2

--------------------------------------------------------------------------------


 

to the Loan Documents, or (iv) the rights of the Administrative Agent or any
Lender to collect the full amounts owing to them under the Loan Documents.

 

(c)                                          Each of the Borrower, the
Guarantors, the Lenders and the Administrative Agent does hereby adopt, ratify,
and confirm the Credit Agreement, as amended hereby, and acknowledges and agrees
that the Credit Agreement, as amended hereby, is and remains in full force and
effect, and the Borrower and the Guarantors acknowledge and agree that their
respective liabilities and obligations under the Credit Agreement, as amended
hereby, and the Guaranty, are not impaired in any respect by this Amendment.

 

(d)                                         From and after the Effective Date,
all references to the Credit Agreement and the Loan Documents shall mean such
Credit Agreement and such Loan Documents as amended by this Amendment.

 

(e)                                          This Amendment is a Loan Document
for the purposes of the provisions of the other Loan Documents.  Without
limiting the foregoing, any breach of representations, warranties, and covenants
under this Amendment shall be a Default or Event of Default, as applicable,
under the Credit Agreement.

 

Section 7.                                          Reaffirmation of the
Guaranty.  Each Guarantor hereby ratifies, confirms, acknowledges and agrees
that its obligations under the Guaranty are in full force and effect and that
such Guarantor continues to unconditionally and irrevocably guarantee the full
and punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Guaranteed Obligations (as defined in the
Guaranty), as such Guaranteed Obligations may have been amended by this
Amendment, and its execution and delivery of this Amendment does not indicate or
establish an approval or consent requirement by such Guarantor under the
Guaranty in connection with the execution and delivery of amendments, consents
or waivers to the Credit Agreement, the Notes or any of the other Loan
Documents.

 

Section 8.                                          Counterparts; Invalidity. 
This Amendment may be signed in any number of counterparts, each of which shall
be an original and all of which, taken together, constitute a single
instrument.  This Amendment may be executed by facsimile signature and all such
signatures shall be effective as originals.  In the event that any one or more
of the provisions contained in this Amendment shall for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment.

 

Section 9.                                          Successors and Assigns. 
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted pursuant to the
Credit Agreement.

 

Section 10.                                   Governing Law.  This Amendment
shall be deemed to be a contract made under and shall be governed by and
construed in accordance with the laws of the State of Texas.

 

Section 11.                                   Entire Agreement. THIS AMENDMENT,
THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER

 

3

--------------------------------------------------------------------------------


 

HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[signature pages follow]

 

4

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

 

BORROWER:

CANO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ Ben Daitch

 

Name:

Ben Daitch

 

Title:

SVP & CFO

 

 

 

 

GUARANTORS:

SQUARE ONE ENERGY, INC.

 

LADDER COMPANIES, INC.

 

W.O. ENERGY OF NEVADA, INC.

 

WO ENERGY, INC.

 

CANO PETRO OF NEW MEXICO, INC.

 

 

 

 

 

Each by:

/s/ Ben Daitch

 

Name:

Ben Daitch

 

Title:

VP & CFO

 

 

 

 

 

W.O. OPERATING COMPANY, LTD.

 

W.O. PRODUCTION COMPANY, LTD.

 

Each by: WO Energy, Inc., its general partner

 

 

 

 

 

 

By:

/s/ Ben Daitch

 

 

Name:

Ben Daitch

 

 

Title:

VP & CFO

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

UNIONBANCAL EQUITIES, INC.,

 

as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ John W. Schmidt

 

Name:

John W. Schmidt

 

Title:

Vice President

 

 

 

By:

/s/ Margaret Elower

 

Name:

Margaret Elower

 

Title:

Vice President

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------